                  Case 18-50924-MFW                Doc 3       Filed 10/17/18      Page 1 of 2



                           IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF DELAWARE

-------------------------------------------------------------- x
                                                               :
In re:                                                         :   Chapter 11
                                                               :
The Weinstein Company Holdings LLC, et al.,                    :   Case No. 18-10601 (MFW)
                                                               :
                   Debtors.                                    :   (Jointly Administered)
                                                               :
-------------------------------------------------------------- :
                                                               :
Lantern Entertainment LLC,                                     :
                                                               :
                   Plaintiff,                                  :   Adv. Pro. No. 18-50924 (MFW)
                                                               :
vs.                                                            :
                                                               :
Bruce Cohen Productions, and Bruce Cohen                       :
                                                               :   Related to Docket No.: 1
                   Defendants.                                 :
-------------------------------------------------------------- x

                     NOTICE OF DISPUTE RESOLUTION ALTERNATIVES

       As party to litigation you have a right to adjudication of your matter by a judge of this
Court. Settlement of your case, however, can often produce a resolution more quickly than
appearing before a judge. Additionally, settlement can also reduce the expense, inconvenience,
and uncertainty of litigation.

       There are dispute resolution structures, other than litigation, that can lead to resolving
your case. Alternative Dispute Resolution (ADR) is offered through a program established by
this Court. The use of these services are often productive and effective in settling disputes. The
purpose of this Notice is to furnish general information about ADR.

        The ADR structures used most often are mediation, early-neutral evaluation,
mediation/arbitration and arbitration. In each, the process is presided over by an impartial third
party, called the “neutral”.

        In mediation and early neutral evaluation, an experienced neutral has no power to impose
a settlement on you. It fosters an environment where offers can be discussed and exchanged. In
the process, together, you and your attorney will be involved in weighing settlement proposals
and crafting a settlement. The Court in its Local Rules requires all ADR processes, except threat
of a potential criminal action, to be confidential. You will not be prejudiced in the event a
settlement is not achieved because the presiding judge will not be advised of the content of any
of your settlement discussions.



#50466580 v2
               Case 18-50924-MFW         Doc 3       Filed 10/17/18   Page 2 of 2



        Mediation/arbitration is a process where you submit to mediation and, if it is
unsuccessful, agree that the mediator will act as an arbitrator. At that point, the process is the
same as arbitration. You, through your counsel, will present evidence to a neutral, who issues a
decision. If the matter in controversy arises in the main bankruptcy case or arises from a
subsidiary issue in an adversary proceeding, the arbitration, though voluntary, may be binding.
If a party requests de novo review of an arbitration award, the judge will rehear the case.

       Your attorney can provide you with additional information about ADR and advise
you as to whether and when ADR might be helpful in your case.



Dated: October 17, 2018                                /s/ Una O’Boyle
Wilmington, DE                                        Clerk of Court




                                               -2-
#50466580 v2
